     Case: 1:19-cv-04773 Document #: 25 Filed: 11/12/19 Page 1 of 1 PageID #:72

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Able Home Health, LLC
                                      Plaintiff,
v.                                                         Case No.: 1:19−cv−04773
                                                           Honorable Sara L. Ellis
CHCS Services, Inc., et al.
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 12, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Consent motion to extend
deadline to answer, move, or otherwise plead to complaint [22] is granted. Status hearing
set for 11/13/2019 is stricken and reset to 1/8/2020 at 9:30 AM by request of the parties.
Parties report that a settlement has been reached. If stipulation of dismissal is filed prior to
status date, no appearance is required. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
